DETAILED ACTION
This is in response to the Patent Application filed 8/18/2021 wherein claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2, 5, and 6A-6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Applicant’s specification states that Figure 1 illustrates a “typical gas turbine”, Figure 2 illustrates a “typical combustor”, Figure 5 illustrates a “conventional fuel nozzle structure”, and Figures 6A-6B are cross-sectional views of Figure 5. It is noted that the terms “typical” and “conventional” indicate that what is being shown is prior art.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second channel through which either fuel or combustion air is passed which is distinct from the first channel" in lines 5-7. It is unclear if the claim requires the channel structures to be distinct or if the claim requires the fluids within the channels to be distinct.
Claims 2-5 are rejected for the same reason discussed above based on their dependency to claim 1.
Claim 6 recites the limitation "a second channel through which either fuel or combustion air is passed which is distinct from the first channel" in lines 5-7. It is unclear if the claim requires the channel structures to be distinct or if the claim requires the fluids within the channels to be distinct.
Claims 7-10 are rejected for the same reason discussed above based on their dependency to claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (Figures 1-2 and 5-6B in Applicant’s drawings).
Regarding Independent Claim 1,  Applicant’s Admitted Prior Art (Figures 5-6B in Applicant’s drawings) teaches a fuel nozzle (7), comprising a plurality of channels (13, 14) including:
a first channel (13) through which either fuel or combustion air is passed (see Paragraph 0022 of Applicant’s specification); and
a second channel (14) through which either fuel or combustion air is passed (see Paragraph 0022 of Applicants specification) and which is distinct from (see Figure 5) the first channel (13),
wherein the fuel nozzle (7) includes components (9, 10, 11), and a single-piece component (10 or 11) of the components (9, 10, 11) of the fuel nozzle (7) makes up at least a region (at 10 or 11; see cross sections C-C or D-D in Figures 5-6B) where the first channel (13) and the second channel (14) are placed (see Figure 5).
Regarding Claim 3, Applicant Admitted Prior Art teaches the invention as claimed and as discussed above. Applicant Admitted Prior Art further teaches (Figures 5-6B) wherein the combustion air is passed through the first channel (13; see Paragraph 0022 of Applicant’s specification), and the fuel of a lower temperature than that of the combustion air is passed through the second channel (14; see Paragraph 0022 of Applicant’s specification).
Regarding Claim 4, Applicant Admitted Prior Art teaches the invention as claimed and as discussed above. Applicant Admitted Prior Art further teaches (Figures 5-6B) wherein, of the first channel (13) and the second channel (14), only the first channel (13) is disposed in proximity to a distal end (the downstream end of 9; see Figure 5) of the fuel nozzle (7), and a region (at 9) where only the first channel (13) is placed is joined (at 12, between regions 11 and 9; see Figure 5) to the region (at 11; see cross section C-C or D-D in Figures 5-6B) where the first channel (13) and the second channel (14) are placed (see Figures 5-6B).
Regarding Claim 5, Applicant Admitted Prior Art teaches the invention as claimed and as discussed above. Applicant Admitted Prior Art further teaches (Figures 5-6B) wherein the region (at 9) where only the first channel (13) is placed (see Figure 5) is joined (at 12, between 11 and 9; see Figure 5) to the region (at 11) where the first channel (13) and the second channel (14) are placed (see Figure 5), by welding (see Paragraph 0021 of Applicant’s specification).
Regarding Independent Claim 6, Applicant’s Admitted Prior Art (Figures 5-6B in Applicant’s drawings) teaches a gas turbine combustor (2), comprising:
a combustor liner (4) that essentially makes up a combustion chamber (15) in which a gas mixture of fuel and combustion air is burned (Paragraph 0020 of Applicant’s specification);
a transition piece (5) through which combustion gases are directed (see Paragraph 0020 of Applicant’s specification) from the combustion chamber (15) toward a turbine (3);
a pilot nozzle (7) that supplies the fuel and the combustion air (Paragraph 0020 of Applicant’s specification) into the combustion chamber (15); and
a plurality of main nozzles (6) that are arranged around the pilot nozzle (7) to supply the fuel and the combustion air (see Paragraph 0020)into the combustion chamber (15),
wherein the pilot nozzle (7) has:
a first channel (13) through which either the fuel or the combustion air is passed (see Paragraph 0022 of Applicant’s specification); and
a second channel (14) through which either the fuel or the combustion air is passed (see Paragraph 0022 of Applicant’s specification) and which is distinct from (see Figure 5) the first channel (13), and
the pilot nozzle (7) includes components (9, 10, 11), and a single-piece component (10 or 11) of the components (9, 10, 11) of the pilot nozzle (7) makes up at least a region (at 10 or 11; see cross-sections C-C or D-D in Figures 5-6B) where the first channel (13) and the second channel (14) are placed (see Figure 5).
Regarding Claim 8, Applicant Admitted Prior Art teaches the invention as claimed and as discussed above. Applicant Admitted Prior Art further teaches (Figures 5-6B) wherein the combustion air is passed through the first channel (13; see Paragraph 0022 of Applicant’s specification), and the fuel of a lower temperature than that of the combustion air is passed through the second channel (14; see Paragraph 0022 of Applicant’s specification).
Regarding Claim 9, Applicant Admitted Prior Art teaches the invention as claimed and as discussed above. Applicant Admitted Prior Art further teaches (Figures 5-6B) wherein, of the first channel (13) and the second channel (14), only the first channel (13) is disposed in proximity to a distal end (the downstream end of 9; see Figure 5) of the pilot nozzle (7), and a region (at 9) where only the first channel (13) is placed is joined (at 12, between regions 11 and 9; see Figure 5) to the region (at 11; see cross section C-C or D-D in Figures 5-6B) where the first channel (13) and the second channel (14) are placed (see Figures 5-6B).
Regarding Claim 10, Applicant Admitted Prior Art teaches the invention as claimed and as discussed above. Applicant Admitted Prior Art further teaches (Figures 5-6B) wherein the region (at 9) where only the first channel (13) is placed (see Figure 5) is joined (at 12, between 11 and 9; see Figure 5) to the region (at 11) where the first channel (13) and the second channel (14) are placed (see Figure 5), by welding (see Paragraph 0021 of Applicant’s specification).

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajimura et al. (US 2017/0219211).
Regarding Independent Claim 1,  Kajimura teaches (Figures 1-9) a fuel nozzle (59), comprising a plurality of channels (73, 72) including:
a first channel (73) through which either fuel or combustion air is passed (see Figures 4-5); and
a second channel (72) through which either fuel or combustion air is passed (see Figures 4-5) and which is distinct (see Figure 4) from the first channel (73),
wherein the fuel nozzle (59) includes components (60, 71), and a single-piece component (71; see Figure 4 and Paragraph 0058) of the components (60, 71) of the fuel nozzle (59) makes up at least a region (the 1st region annotated below) where the first channel (73) and the second channel (72) are placed (see annotation below).

    PNG
    media_image1.png
    711
    1321
    media_image1.png
    Greyscale

Regarding Claim 2, Kajimura teaches the invention as claimed and as discussed above. Kajimura further teaches (Figures 1-9) wherein each of the first channel (73) and the second channel (72) is divided into a plurality of sections (channel 73 is divided to holes 79 and channel 72 is divided to holes 75; see Figure 4 and Paragraph 0065) and arranged in a circumferential direction (see Figure 4) of the fuel nozzle (59).
Regarding Claim 3, Kajimura teaches the invention as claimed and as discussed above. Kajimura further teaches (Figures 1-9) wherein the combustion air (see Paragraph 0062 and Figures 4-5) is passed through the first channel (73), and the fuel (LNG; see Figure 0062) of a lower temperature than that of the combustion air (Paragraph 0062) is passed through the second channel (72).
Regarding Claim 4, Kajimura teaches the invention as claimed and as discussed above. Kajimura further teaches (Figures 1-9) wherein, of the first channel (73) and the second channel (72), only the first channel (73) is disposed in proximity to a distal end (at 79) of the fuel nozzle (59), and a region (the 2nd region annotated above) where only the first channel (73) is placed is joined to (see Figure 4) the region where the first channel (73) and the second channel (72) are placed (see Figure 4).
Regarding Independent Claim 6, Kajimura teaches (Figures 1-5) a gas turbine combustor (12), comprising:
a combustor liner (42) that essentially makes up a combustion chamber (within 42; see Figure 3) in which a gas mixture of fuel (from 64, 65) and combustion air (from 56) is burned (see Figures 2-3);
a transition piece (43) through which combustion gases are directed from the combustion chamber (within 42) toward a turbine (13; see Figures 1-2);
a pilot nozzle (59) that supplies the fuel (from 64) and the combustion air (from 56) into the combustion chamber (within 42); and
a plurality of main nozzles (62) that are arranged around (see Figure 3) the pilot nozzle (59) to supply the fuel (from 65) and the combustion air (from 56) into the combustion chamber (within 42),
wherein the pilot nozzle (59) has:
a first channel (73) through which either fuel or combustion air is passed (see Figures 4-5); and
a second channel (72) through which either fuel or combustion air is passed (see Figures 4-5) and which is distinct (see Figure 4) from the first channel (73),
wherein the pilot nozzle (59) includes components (60, 71), and a single-piece component (71; see Figure 4 and Paragraph 0058) of the components (60, 71) of the pilot nozzle (59) makes up at least a region (the 1st region annotated above) where the first channel (73) and the second channel (72) are placed (see annotation above).
Regarding Claim 7, Kajimura teaches the invention as claimed and as discussed above. Kajimura further teaches (Figures 1-9) wherein each of the first channel (73) and the second channel (72) is divided into a plurality of sections (channel 73 is divided to holes 79 and channel 72 is divided to holes 75; see Figure 4 and Paragraph 0065) and arranged in a circumferential direction (see Figure 4) of the fuel nozzle (59).
Regarding Claim 8, Kajimura teaches the invention as claimed and as discussed above. Kajimura further teaches (Figures 1-9) wherein the combustion air (see Paragraph 0062 and Figures 4-5) is passed through the first channel (73), and the fuel (LNG; see Figure 0062) of a lower temperature than that of the combustion air (Paragraph 0062) is passed through the second channel (72).
Regarding Claim 9, Kajimura teaches the invention as claimed and as discussed above. Kajimura further teaches (Figures 1-9) wherein, of the first channel (73) and the second channel (72), only the first channel (73) is disposed in proximity to a distal end (at 79) of the pilot nozzle (59), and a region (the 2nd region annotated above) where only the first channel (73) is placed is joined to (see Figure 4) the region where the first channel (73) and the second channel (72) are placed (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajimura et al. (US 2017/0219211) in view of Mitani et al. (US 2018/0187891).
Regarding Claims 5 and 10, Kajimura teaches the invention as claimed and as discussed above. As discussed above, Kajimura teaches only the first channel (73) is disposed in proximity to a distal end (at 79) of the fuel nozzle (59). Kajimura does not teach wherein a region where only the first channel is placed is joined to the region where the first channel and the second channel are placed, by either welding or Hot Isostatic Pressing technique.
Mitani teaches (Figures 1-35) that the downstream end of the pilot nozzle (53) is made up of a plurality of components (78, 71), a region (at 78) where a first channel (at 76) is placed is joined to the upstream regions (71) of the pilot nozzle (53) by welding (Paragraph 0188).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kajimura to have a region where only the first channel is placed be joined to the upstream regions of the fuel nozzle by welding, as taught by Kajimura, in order to provide a swirling force application part and a guide surface that guides the air flowing through the inner air flow passage and to connect the components together (Paragraphs 0102-0104 and 0188-0189 of Mitani). In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741